Civil action, to recover damages for an alleged breach of contract arising out of the sale by the plaintiff to the defendants of certain goods, wares and merchandise.
From a verdict and judgment in favor of plaintiff the defendants appeal, assigning errors.
A careful perusal of the present record leaves us with the impression that the case has been tried substantially in agreement with the law bearing on the subject, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error. The court's charge on the burden of proof is supported by the case of Tobacco Growers Assn. v.Moss, 187 N.C. 421.
The verdict and judgment will be upheld.
No error.